SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

714
CA 11-00108
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND GREEN, JJ.


IN RE: EIGHTH JUDICIAL DISTRICT ASBESTOS
LITIGATION.
----------------------------------------------
KEVIN KLAS, AS EXECUTOR OF THE ESTATE OF                         ORDER
NORMAN WILLIAM KLAS, DECEASED,
PLAINTIFF-RESPONDENT,

                     V

A.O. SMITH WATER PRODUCTS, ET AL., DEFENDANTS,
AND CRANE CO., DEFENDANT-APPELLANT.


K&L GATES, LLP, NEW YORK CITY (KIRSTEN ALFORD KNEIS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BELLUCK & FOX, LLP, NEW YORK CITY (JOSEPH W. BELLUCK OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John P.
Lane, J.H.O.), entered October 19, 2010. The order denied the motion
of defendant Crane Co. for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on February 16, 2011, and filed in the Erie
County Clerk’s Office on March 28, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 10, 2011                         Patricia L. Morgan
                                                 Clerk of the Court